Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 496311
Notice to Applicant
Claims 1-20 have been examined in this application. This communication is the
first action on the merits. No Information Disclosure Statement (IDS) has been filed to date. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-7 are directed to a method for aggregating applications and users, Claims 8-14 are directed to a system for aggregating applications and users and Claims 15-20 are directed to an article of manufacture for aggregating applications and users.
Claim 1 recites a method for aggregating applications and users, Claim 8 recites a system for aggregating applications and users and Claim 15 recites an article of manufacture for aggregating applications and users, which include receiving application data that identifies applications utilized by users, database data that identifies databases utilized by the users and the applications, and user data that identifies the users of the application data and the database data; processing the application data, the database data, and the user data, with one or more context generator models, to determine: context data that matches the users and events associated with the applications, and task data that identifies tasks to be performed by the users in response to the events; processing the application data, the database data, the user data, and the context data, with a role aggregator model, to generate role data that identifies: user interfaces utilized by the users to access the applications, and credentials of the users for accessing the applications; processing the context data, the task data, and the role data, with a persona creator model, to generate: persona data that identifies personas, and assignment data that assigns each of the users to one of the personas; and performing one or more actions based on the persona data and the assignment data.  As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “Methods of Organizing Human Activity”- business relations.  The recitation of  “device”, “database”, “user interface”, “memories”, “processors”,  and “computer readable storage medium” nothing in the claim elements preclude the step from being “Methods of Organizing Human Activity”- business relations.  Accordingly, the claim recites an abstract idea.  
This judicial exception is not integrated into a practical application. The claims primarily recite the additional element of using computer components to perform each step. The “device”, “database”, “user interface”, “memories”, “processors”,  and “computer readable storage medium”  is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a computer component. See MPEP 2106.05(f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims also fail to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55.  In particular, there is a lack of improvement to a computer or technical field in contextual analysis. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “device”, “database”, “user interface”, “memories”, “processors”,  and “computer readable storage medium”  is insufficient to amount to significantly more. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.   With regards to receiving data and step 2B, it is M2106.05(d)- Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information).
Examiner concludes that the additional elements in combination fail to amount to significantly more than the abstract idea based on findings that each element merely performs the same function(s) in combination as each element performs separately. The claim is not patent eligible. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.
Dependent Claims 2-7, 9-14 and 16-20 recite the additional elements providing, for display, a user interface that includes the task data for a particular user to enable the particular user to perform a particular task; automatically accessing one or more particular applications for a particular task, to be performed by a particular user associated with a particular persona, to enable the particular user to perform the particular task; or retraining at least one of the one or more context generator models, the role aggregator model, or the persona creator model based on the persona data and the assignment data; receiving a new event associated with one of the applications; and assigning the new event to one of the personas based on the persona data and one of the users based on the assignment data; automatically accessing particular applications associated with a particular persona and a particular task; and automatically performing the particular task with the particular applications;  wherein automatically accessing the particular applications associated with the particular persona and the particular task comprises: identifying a particular user assigned to the particular persona based on the assignment data; and utilizing particular credentials of the particular user to automatically access the particular applications; processing the application data, the database data, and the user data, with one or more of an a priori model, a support vector model, a naive Bayes model, or a k-means model, to rank the users and match the users with the events based on rankings of the users; and determining the task data identifying the tasks to be performed in response to the events based on prior tasks performed by the users matched with the events; wherein the one or more context generator models include one or more of: a fuzzy matching model, a Levenshtein distance model, a Damerau-Levenshtein distance model, a term frequency model, or
an inverse document frequency model; and further narrowing the abstract idea. These recited limitations in the dependent claims are mere instructions for applying the abstract idea on a computerized system which are operating such that they do not amount to significantly more than the above-identified judicial exceptions in Claims 1, 8 and 15. Furthermore, the claim 2, 6-7, 13 and 16 recite using one or more contextual analysis techniques. The specification discloses the contextual analysis at a high-level of generality, providing examples of different techniques that may be applied. The general use of a contextual analysis does not provide a meaningful limitation to transform the abstract idea into a practical application. Therefore, currently, the contextual processing is solely used a tool to perform the instructions of the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 

obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rezaeian et al., US Publication No. 20200125586 A1 [hereinafter Rezaeian], in view of Boss et al., US Publication No. 20210014327 A1 [hereinafter Boss]. 
Regarding Claim 1, 
Rezaeian teaches
A method, comprising: receiving, by a device, application data that identifies applications utilized by users, database data that identifies databases utilized by the users and the applications, and user data that identifies the users of the application data and the database data (Rezaeian Par. 38-39-“ The target representations 113 identify “targets”, which are individual components within the customer environment that that contain and/or produce logs. These targets are associated with specific components/hosts in the customer environment. An example target may be a specific database application, which is associated with one or more logs and/or one or more hosts. The next action at 122 is to capture the log data according to the user configurations. The log data may originate from any log-producing source location, such as a database management system, database application, middleware, hardware logs, operating system logs, application logs, application server logs, database server logs, and any other type of log that monitors the behavior of a system or application.”; Par. 3-“ As a non-limiting example, the log records, which may record users' interactions (e.g., clicks) within applications, may be used to identify all tasks previously completed by users associated with an entity. The log records may capture the metadata of interactions between an application and a user. For example, the metadata may include a user identifier, a task identifier for a task selected to be performed, the application that facilitates performance of the task, and other suitable metadata. Further, a contextual user profile can be created to store various information about a user, such as the user's role, access level, current location, device characteristics, previous interactions with applications, and other suitable information. For example, each time the user accesses the intelligent UI, the full set of tasks and the user profile can be inputted into a trained machine-model to output a prediction of one or more tasks for that user to complete.”);
 processing, by the device, the application data, the database data, and the user data, with one or more context generator models, to determine: context data that matches the users and events associated with the applications, and task data that identifies tasks to be performed by the users in response to the events (Rezaeian Par. 14-“ Advantageously, certain embodiments of the present disclosure provide a technical solution that predicts tasks that users will likely need to complete or perform based on the contextual information of that user (e.g., the previous tasks that the user has performed in the past) and/or the contextual information of other users (e.g., the previous tasks that other similar users have performed in the past). Further, the technical solution described above and herein solves the technical problem of systems not having sufficient data on certain users (e.g., new users). However, this technical solution can nonetheless predict relevant or useful tasks for new users by clustering all users and selecting the most accurate a trained machine-learning model for every cluster and at instance the intelligent UI is loaded, enabling the system to accurately predict tasks for users.”; Par. 9-“ As non-limiting examples, the data points that can be included in the user vector that is generated when a user accesses the intelligent UI (but before the suggested tasks are presented to the user) may include at least the following: the user's title, the user's security or access level, the user's organization, the user's connections in an internal platform (e.g., an internal platform for linking users together), the user's location, the time of year (e.g., a certain quarter), the proximity to certain events (e.g., the proximity to week's or year's end), the previous tasks performed by the user, the previous applications accessed by the user, the previous interactions between the user and one or more applications to complete tasks, time of day, and other suitable user data. It will be appreciated that the above listing of data points that can be included in the user vector are exemplary, and thus, the present disclosure is not limited thereto.”)
processing, by the device, the application data, the database data, the user data, and the context data, with a role aggregator model, to generate role data that identifies: user interfaces utilized by the users to access the applications, and credentials of the users for accessing the applications (Rezaeian Par. 3-“ Certain aspects and features of the present disclosure relate to systems and methods for using a trained machine-learning model to predict tasks for users to complete, and to efficiently display the predicted tasks as selectable links on an intelligent user interface (UI). The trained machine-learning model may learn the tasks that users typically perform over time and continuously update itself. A set of all available tasks can be determined by harvesting and evaluating log records across various applications. As a non-limiting example, the log records, which may record users' interactions (e.g., clicks) within applications, may be used to identify all tasks previously completed by users associated with an entity. The log records may capture the metadata of interactions between an application and a user. For example, the metadata may include a user identifier, a task identifier for a task selected to be performed, the application that facilitates performance of the task, and other suitable metadata. Further, a contextual user profile can be created to store various information about a user, such as the user's role, access level, current location, device characteristics, previous interactions with applications, and other suitable information. For example, each time the user accesses the intelligent UI, the full set of tasks and the user profile can be inputted into a trained machine-model to output a prediction of one or more tasks for that user to complete.”);
 processing, by the device, the context data, the task data, and the role data, with a persona creator model, to generate: persona data that identifies personas, …(Rezaeian Par. 82-“ Learner system 450 can include one or more models that are generated using machine-learning and/or artificial intelligence techniques. In some implementations, learner system 450 can perform a clustering operation on the contextual user data. As a non-limiting example, learner system 450 may perform k-means clustering on the contextual user data representing a plurality of users. Performing k-means clustering on the contextual user data may result in one or more clusters of users. It will be appreciated that the present disclosure is not limited to performing k-means clustering as the clustering operation, and thus, any suitable clustering techniques may be executed by learner system 450 to cluster the contextual user data. Once the one or more clusters of users are identified, learner system 450 may execute a multi-armed bandit algorithm for each cluster of users (e.g., a cluster of contextual user data representing a specific group of users). Executing the multi-armed bandit algorithm for a cluster of users may result in the selection of one or more tasks for each cluster of users. The one or more tasks identified as a result of executing the multi-armed bandit algorithm may correspond to task(s) predicted for each user in the cluster of users. A different multi-armed bandit algorithm may be executed for each cluster of users. Further, the one or more tasks selected by executing the multi-armed bandit may be different for each cluster of users.”); 

Rezaeian teaches contextual analysis and the feature is expounded upon by the teaching of Boss:

and assignment data that assigns each of the users to one of the personas(Boss Par. 41-“ The rules database 113 stores the rules to be applied for determining which persona should be showcased in a given context. FIG. 2 depicts an example of a database having a data table for determining a persona for a given context, according to the embodiments of the present invention. In the illustrated table, each context (e.g. Context 1, 2, 3 . . . N) is associated with a persona. The persona module 132 accesses the rules database 113 and locates the context or the closest context stored in the database 113 and then identifies the persona associated with the identified context of the user. For example, if the context of the user is Context 1, the persona module 132 determines that the desired persona to showcase in this context is Persona 1. The persona module 132 determines which persona to select from a plurality of personas, such as Persona 1, 2, 3 . . . N. The rule-based algorithm used by the persona module 132 allows the desired persona to be accurately selected for different contexts of the user. Moreover, the number of contexts stored in the database 113 grows over time as new contexts are inferred by the inference module 131. As new contexts are updated and stored in the rules database 113, the persona module 132 updates the database 113 with a corresponding persona. The persona module 132 assigns a persona according to existing rules, or the user can be notified of the new context and the persona module 132 will assign the persona to the new context as instructed by the user.”)
and performing, by the device, one or more actions based on the persona data and the assignment data. (Boss Par.44-“ Referring back to FIG. 1, the action module 134 includes one or more components of hardware and/or software program code for performing an action in accordance with the persona of the user. For instance, the action module 134 may switch a user profile from a current user profile to the user profile selected based on the persona of the user, as a function of the selecting the user profile. If the current user profile, or last used user profile, for the platform 116 is inconsistent with the user profile selected based on the persona of the user, the action module 134 automatically switches to the new user profile. Alternatively, the action module 134 prompts the user to accept a switch from the current profile to the desired user profile consistent with the persona of the user; the action module 134 switches the user profile in response to a user input based on a notification sent to the user via the platform.”);


Rezaeian and Boss are directed to contextual analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved upon the contextual analysis of Rezaeian, as taught by Boss, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Rezaeian with the motivation of improved accurate selections for different contexts of the user. (Boss Par. 41).
Regarding Claim 2 and Claim 16, Rezaeian in view of Boss teach The method of claim 1, wherein performing the one or more actions comprises one or more of:… and The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the device to perform the one or more actions, cause the device to:…
providing, for display, a user interface that includes the task data for a particular user associated with a particular persona (Rezaeian Par. 10-11-“ In some implementations, the trained machine-learning model can provide contextual information in real time to enable tasks to be suggested on a version of the intelligent UI presented to the user. For example, even if a user is new (e.g., there is limited data about previous interactions by the user), the trained machine-learning model can be used to predict tasks on the version of the intelligent UI presented to the new user. The trained machine-learning model can cluster all users into one or more clusters (as described above). For example, one of the clusters may be other new users (e.g., in the past). By evaluating the contextual user data associated with other new users (e.g., which tasks those other new users completed or performed when they started), the intelligent UI can nonetheless accurately predict tasks for the new user to complete. Advantageously, the trained machine-learning model provides a technical solution to the cold start problem, in that even though there may not be much data from the interactions of the new user and various applications (e.g., “thin data”), the trained machine-learning model can nonetheless predict the tasks that the new user will likely need to perform on a particular day. For users who have performed a large amount of tasks, the trained machine-learning model can be used to evaluate the previous tasks performed by the user and predict which task(s) the user will likely need to complete or perform in a particular day…. The computer-implemented method also includes performing a clustering operation on the contextual user data of the plurality of users, the performance of the clustering operation causing a formation of one or more clusters of users, and each cluster of the one or more clusters representing one or more users that share a common attribute. The computer-implemented method also includes determining a set of tasks performable using one or more applications, each task of the set of tasks including one or more actions performable using an application of the one or more applications;…”; Abstract; Par. 33-“ The system 100 may include one or more users at one or more user stations 103 that use the system 100 to operate and interact with the log analytics system 101. The user station 103 comprises any type of computing station that may be used to operate or interface with the log analytics system 101 in the system 100. Examples of such user stations include, for example, workstations, personal computers, mobile devices, or remote computing terminals. The user station comprises a display device, such as a display monitor, for displaying a user interface to users at the user station”); 
automatically accessing one or more particular applications for a particular user, associated with a particular persona, to enable the particular user to perform a particular task (Rezaeian Par. 6-8-“ In some implementations, the machine-learning model may be generated using one or more machine-learning techniques, such as a multi-armed bandit or a contextual multi-armed bandit in a reinforcement learning approach. The machine-learning model may represent a model of some or all of the users of an entity and their interactions with various applications (e.g., which tasks those users have previously completed). When a particular user accesses the intelligent UI, a learner system may generate a user vector for that particular user. In some implementations, the user vector may be a vector representation of various information about the user. For example, the user vector may include the user's access level, current location, whether the user is working remotely, previous interactions with applications, previous tasks completed using the applications, frequency of completing certain tasks, and other suitable information. The user vector may be fed into the machine-learning model to predict which tasks the user will need to complete (e.g., on a given day). The machine-learning model can output a prediction of one or more tasks that the user will likely need to complete. The machine-learning model prediction is based, at least in part, on the user vector, the set of suggestable tasks, and/or the tasks completed by users with similar attributes (e.g., users in the same location).  In some implementations, a suggestable task may be performed using an application. For example, of the set of all suggestable tasks, a first subset of the set of tasks may be performable by a first application, a second subset of the set of tasks may be performable by a second application, a third subset of the set of tasks may be performable by a third application, and so on. A task may include one or more separate actions that need to be performed to complete the task. As a non-limiting example, the task of completing a form may include the actions of (1) generating a form, (2) completing the form with information, (3) saving the completed form, and (4) submitting the saved form to a destination system. In this example, the task of completing the form includes four separate actions performed by a specific application. In certain embodiments, for example, a “complete form” task may be suggested on the intelligent UI accessed by the user. If the user selects the “complete form” task from the intelligent UI (e.g., selects a link presented on the intelligent UI that represents the “complete form” task), then the selection of the task may automatically trigger the application to perform the four actions associated with the task. Advantageously, one selection on an intelligent UI (e.g., the intelligent UI is not necessarily within any application), can automatically trigger the performance or more than one action at an application.”); 
automatically accessing one or more particular applications for a particular task, to be performed by a particular user associated with a particular persona, to enable the particular user to perform the particular task (Rezaeian Par. 13-“ Various implementations may include one or more of the following features. The computer-implemented method further including: receiving input at the interface, the input corresponding to a selection of a presented task of the presented subset of tasks; and in response to receiving the input, accessing the application associated with the selected task (e.g., the application can be accessed using an exposed interface, such as an API), the application associated with the selected task being configured to perform the selected task.”; Par. 10); 
or retraining at least one of the one or more context generator models, the role aggregator model, or the persona creator model based on the persona data and the assignment data (Rezaeian Par. 10-“ For example, even if a user is new (e.g., there is limited data about previous interactions by the user), the trained machine-learning model can be used to predict tasks on the version of the intelligent UI presented to the new user. The trained machine-learning model can cluster all users into one or more clusters (as described above). For example, one of the clusters may be other new users (e.g., in the past). By evaluating the contextual user data associated with other new users (e.g., which tasks those other new users completed or performed when they started), the intelligent UI can nonetheless accurately predict tasks for the new user to complete. Advantageously, the trained machine-learning model provides a technical solution to the cold start problem, in that even though there may not be much data from the interactions of the new user and various applications (e.g., “thin data”), the trained machine-learning model can nonetheless predict the tasks that the new user will likely need to perform on a particular day. For users who have performed a large amount of tasks, the trained machine-learning model can be used to evaluate the previous tasks performed by the user and predict which task(s) the user will likely need to complete or perform in a particular day.”; Par. 14-“ Advantageously, certain embodiments of the present disclosure provide a technical solution that predicts tasks that users will likely need to complete or perform based on the contextual information of that user (e.g., the previous tasks that the user has performed in the past) and/or the contextual information of other users (e.g., the previous tasks that other similar users have performed in the past). Further, the technical solution described above and herein solves the technical problem of systems not having sufficient data on certain users (e.g., new users). However, this technical solution can nonetheless predict relevant or useful tasks for new users by clustering all users and selecting the most accurate a trained machine-learning model for every cluster and at instance the intelligent UI is loaded, enabling the system to accurately predict tasks for users.”).
Regarding Claim 3,
The method of claim 1, wherein performing the one or more actions comprises: receiving a new event associated with one of the applications (Rezaeian Par. 14-“ Advantageously, certain embodiments of the present disclosure provide a technical solution that predicts tasks that users will likely need to complete or perform based on the contextual information of that user (e.g., the previous tasks that the user has performed in the past) and/or the contextual information of other users (e.g., the previous tasks that other similar users have performed in the past). Further, the technical solution described above and herein solves the technical problem of systems not having sufficient data on certain users (e.g., new users). However, this technical solution can nonetheless predict relevant or useful tasks for new users by clustering all users and selecting the most accurate a trained machine-learning model for every cluster and at instance the intelligent UI is loaded, enabling the system to accurately predict tasks for users.”; Par. 9-“ As non-limiting examples, the data points that can be included in the user vector that is generated when a user accesses the intelligent UI (but before the suggested tasks are presented to the user) may include at least the following: the user's title, the user's security or access level, the user's organization, the user's connections in an internal platform (e.g., an internal platform for linking users together), the user's location, the time of year (e.g., a certain quarter), the proximity to certain events (e.g., the proximity to week's or year's end), the previous tasks performed by the user, the previous applications accessed by the user, the previous interactions between the user and one or more applications to complete tasks, time of day, and other suitable user data. It will be appreciated that the above listing of data points that can be included in the user vector are exemplary, and thus, the present disclosure is not limited thereto.”); 

Rezaeian teaches contextual analysis and the feature is expounded upon by the teaching of Boss:

and assigning the new event to one of the personas based on the persona data and one of the users based on the assignment data.  (Boss Par. 41-“ The rules database 113 stores the rules to be applied for determining which persona should be showcased in a given context. FIG. 2 depicts an example of a database having a data table for determining a persona for a given context, according to the embodiments of the present invention. In the illustrated table, each context (e.g. Context 1, 2, 3 . . . N) is associated with a persona. The persona module 132 accesses the rules database 113 and locates the context or the closest context stored in the database 113 and then identifies the persona associated with the identified context of the user. For example, if the context of the user is Context 1, the persona module 132 determines that the desired persona to showcase in this context is Persona 1. The persona module 132 determines which persona to select from a plurality of personas, such as Persona 1, 2, 3 . . . N. The rule-based algorithm used by the persona module 132 allows the desired persona to be accurately selected for different contexts of the user. Moreover, the number of contexts stored in the database 113 grows over time as new contexts are inferred by the inference module 131. As new contexts are updated and stored in the rules database 113, the persona module 132 updates the database 113 with a corresponding persona. The persona module 132 assigns a persona according to existing rules, or the user can be notified of the new context and the persona module 132 will assign the persona to the new context as instructed by the user.”)
Rezaeian and Boss are directed to contextual analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved upon the contextual analysis of Rezaeian, as taught by Boss, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Rezaeian with the motivation of improved accurate selections for different contexts of the user. (Boss Par. 41).
Regarding Claim 4 and Claim 17, Rezaeian in view of Boss teach The method of claim 1, wherein performing the one or more actions comprises:… and The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the device to perform the one or more actions, cause the device to:…
automatically accessing particular applications associated with a particular persona and a particular task; (Rezaeian Par. 13-“ Various implementations may include one or more of the following features. The computer-implemented method further including: receiving input at the interface, the input corresponding to a selection of a presented task of the presented subset of tasks; and in response to receiving the input, accessing the application associated with the selected task (e.g., the application can be accessed using an exposed interface, such as an API), the application associated with the selected task being configured to perform the selected task.”; Par. 10);
and automatically performing the particular task with the particular applications (Rezaeian Par. 13-“ Various implementations may include one or more of the following features. The computer-implemented method further including: receiving input at the interface, the input corresponding to a selection of a presented task of the presented subset of tasks; and in response to receiving the input, accessing the application associated with the selected task (e.g., the application can be accessed using an exposed interface, such as an API), the application associated with the selected task being configured to perform the selected task.”; Par. 10).
Regarding Claim 5,
The method of claim 4, wherein automatically accessing the particular applications associated with the particular persona and the particular task comprises: identifying a particular user assigned to the particular persona based on the assignment data(Rezaeian Par. 58-59-“At a “cluster” stage 313, log data is further analyzed to assign individual log messages to a cluster. Specifically, multiple initial clusters to which log messages were assigned during an intake process (e.g., at 304) can be assessed to determine whether some of the initial clusters are to be merged together. The assessment can include identifying one or more representative samples for each cluster and performing pair-wise quantitative comparative assessments. Cluster pairs assessed via a pair-wise comparative assessment can include clusters with log messages having same or similar number of components (or words). In some instances, each pair of clusters includes clusters associated with a number of components that are the same or different from each other by less than a threshold number (e.g., that is predefined, a default number, or identified by a user) is evaluated using the assessment. The comparative assessment may be performed iteratively and/or in a structured manner (e.g., such that pairs with a same number of components are evaluated prior to evaluating pairs with a different number of components). The pair-wise quantitative comparative assessment can include, for example, generating a similarity metric using the representative messages and determining whether the metric exceeds a threshold metric (e.g., that is predefined, a default number of identified by a user). The similarity metric may be based on (for example) whether the representative messages include a same (or similar) number of components, number of variable (or non-variable) components, content of each of one or more non-variable components, characteristic (e.g., format, character type or length) of one or more variable components, and so on. The similarity metric may be based on generating a correlation coefficient between the inter-cluster messages or by performing a clustering technique using a larger set of messages to an extent to which representative messages of the clusters are assigned to a same cluster or share components (e.g., if a technique includes using a component analysis, such as principal component analysis or independent component analysis.”); 
and utilizing particular credentials of the particular user to automatically access the particular applications.  (Rezaeian Par. 3-“ Certain aspects and features of the present disclosure relate to systems and methods for using a trained machine-learning model to predict tasks for users to complete, and to efficiently display the predicted tasks as selectable links on an intelligent user interface (UI). The trained machine-learning model may learn the tasks that users typically perform over time and continuously update itself. A set of all available tasks can be determined by harvesting and evaluating log records across various applications. As a non-limiting example, the log records, which may record users' interactions (e.g., clicks) within applications, may be used to identify all tasks previously completed by users associated with an entity. The log records may capture the metadata of interactions between an application and a user. For example, the metadata may include a user identifier, a task identifier for a task selected to be performed, the application that facilitates performance of the task, and other suitable metadata. Further, a contextual user profile can be created to store various information about a user, such as the user's role, access level, current location, device characteristics, previous interactions with applications, and other suitable information. For example, each time the user accesses the intelligent UI, the full set of tasks and the user profile can be inputted into a trained machine-model to output a prediction of one or more tasks for that user to complete.”);
Regarding Claim 6 and Claim 18, Rezaeian in view of Boss teach The method of claim 1, wherein processing the application data, the database data, and the user data with the one or more context generator models comprises:… and The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the device to process the application data, the database data, and the user data with the one or more first models, cause the device to:…
processing the application data, the database data, and the user data, with one or more of an a priori model, a support vector model, a naive Bayes model, or a k-means model, to rank the users and match the users with the events based on rankings of the users; (Rezaeian Par. 6-“In some implementations, the machine-learning model may be generated using one or more machine-learning techniques, such as a multi-armed bandit or a contextual multi-armed bandit in a reinforcement learning approach. The machine-learning model may represent a model of some or all of the users of an entity and their interactions with various applications (e.g., which tasks those users have previously completed). When a particular user accesses the intelligent UI, a learner system may generate a user vector for that particular user. In some implementations, the user vector may be a vector representation of various information about the user. For example, the user vector may include the user's access level, current location, whether the user is working remotely, previous interactions with applications, previous tasks completed using the applications, frequency of completing certain tasks, and other suitable information. The user vector may be fed into the machine-learning model to predict which tasks the user will need to complete (e.g., on a given day). The machine-learning model can output a prediction of one or more tasks that the user will likely need to complete. The machine-learning model prediction is based, at least in part, on the user vector, the set of suggestable tasks, and/or the tasks completed by users with similar attributes (e.g., users in the same location)”; Par. 82).
and determining the task data identifying the tasks to be performed in response to the events based on prior tasks performed by the users matched with the events. (Rezaeian Par. 3-“ Certain aspects and features of the present disclosure relate to systems and methods for using a trained machine-learning model to predict tasks for users to complete, and to efficiently display the predicted tasks as selectable links on an intelligent user interface (UI). The trained machine-learning model may learn the tasks that users typically perform over time and continuously update itself. A set of all available tasks can be determined by harvesting and evaluating log records across various applications. As a non-limiting example, the log records, which may record users' interactions (e.g., clicks) within applications, may be used to identify all tasks previously completed by users associated with an entity. The log records may capture the metadata of interactions between an application and a user. For example, the metadata may include a user identifier, a task identifier for a task selected to be performed, the application that facilitates performance of the task, and other suitable metadata. Further, a contextual user profile can be created to store various information about a user, such as the user's role, access level, current location, device characteristics, previous interactions with applications, and other suitable information. For example, each time the user accesses the intelligent UI, the full set of tasks and the user profile can be inputted into a trained machine-model to output a prediction of one or more tasks for that user to complete.”); Par. 58-59;
Regarding Claim 7 and Claim 13, Rezaeian in view of Boss teach The method of claim 1,… and The device of claim 8,…
wherein the one or more context generator models include one or more of: a fuzzy matching model, a Levenshtein distance model, a Damerau-Levenshtein distance model, a term frequency model, or an inverse document frequency model. (Rezaeian Par. 84-“ In some implementations, learner system 450 may include a model, such as a contextual multi-armed bandit model with reinforcement learning techniques that optimizes the tasks displayed on an interface. The reinforcement learning can enable the contextual model to dynamically determine the percentage of suggested tasks that are explored (e.g., randomly chosen) and the percentage of tasks that are predicted based on the user's previous task history and/or the task histories of other users. The contextual model can be updated based on feedback signals received from users homepages when suggested tasks are selected. In some implementations, machine-learning algorithms or techniques used for the contextual model can include an ensemble of multi-label classifiers (e.g., supervised learning), artificial neural networks (including backpropagation, Boltzmann machines, etc.), bayesian statistics (e.g., bayesian networks or knowledge bases), logistical model trees, support vector machines, information fuzzy networks, Hidden Markov models, hierarchical clustering (unsupervised), self-organizing maps, clustering techniques, and other suitable machine-learning techniques (supervised or unsupervised). For example, learner system 450 can retrieve one or more machine-learning algorithms stored in a data store (not shown) to generate an artificial neural network in order to identify patterns or correlations within a data set of all performable tasks and/or the user vector or any other data set. As a further example, the artificial neural network can learn that when a data object (in the data set) includes value A and value B, then value C is predicted as relevant data for the user who originally transmitted the data object. In yet another example, a support vector machine can be used either to generate output data that is used as a prediction, or to identify learned patterns within the data set.”); 

Regarding Claim 8, 
Rezaeian teaches
A device, comprising: one or more memories; and one or more processors, communicatively coupled to the one or more memories, configured to: receive application data identifying applications utilized by users, database data identifying databases utilized by the users and the applications, and user data identifying the users of the application data and the database data; (Rezaeian Par. 38-39-“ The target representations 113 identify “targets”, which are individual components within the customer environment that that contain and/or produce logs. These targets are associated with specific components/hosts in the customer environment. An example target may be a specific database application, which is associated with one or more logs and/or one or more hosts. The next action at 122 is to capture the log data according to the user configurations. The log data may originate from any log-producing source location, such as a database management system, database application, middleware, hardware logs, operating system logs, application logs, application server logs, database server logs, and any other type of log that monitors the behavior of a system or application.”; Par. 3-“ As a non-limiting example, the log records, which may record users' interactions (e.g., clicks) within applications, may be used to identify all tasks previously completed by users associated with an entity. The log records may capture the metadata of interactions between an application and a user. For example, the metadata may include a user identifier, a task identifier for a task selected to be performed, the application that facilitates performance of the task, and other suitable metadata. Further, a contextual user profile can be created to store various information about a user, such as the user's role, access level, current location, device characteristics, previous interactions with applications, and other suitable information. For example, each time the user accesses the intelligent UI, the full set of tasks and the user profile can be inputted into a trained machine-model to output a prediction of one or more tasks for that user to complete.”; Par. 146-147);
 process the application data, the database data, and the user data, with one or more context generator models, to determine: context data matching the users and events associated with the applications, and task data identifying tasks to be performed in response to the events; (Rezaeian Par. 14-“ Advantageously, certain embodiments of the present disclosure provide a technical solution that predicts tasks that users will likely need to complete or perform based on the contextual information of that user (e.g., the previous tasks that the user has performed in the past) and/or the contextual information of other users (e.g., the previous tasks that other similar users have performed in the past). Further, the technical solution described above and herein solves the technical problem of systems not having sufficient data on certain users (e.g., new users). However, this technical solution can nonetheless predict relevant or useful tasks for new users by clustering all users and selecting the most accurate a trained machine-learning model for every cluster and at instance the intelligent UI is loaded, enabling the system to accurately predict tasks for users.”; Par. 9-“ As non-limiting examples, the data points that can be included in the user vector that is generated when a user accesses the intelligent UI (but before the suggested tasks are presented to the user) may include at least the following: the user's title, the user's security or access level, the user's organization, the user's connections in an internal platform (e.g., an internal platform for linking users together), the user's location, the time of year (e.g., a certain quarter), the proximity to certain events (e.g., the proximity to week's or year's end), the previous tasks performed by the user, the previous applications accessed by the user, the previous interactions between the user and one or more applications to complete tasks, time of day, and other suitable user data. It will be appreciated that the above listing of data points that can be included in the user vector are exemplary, and thus, the present disclosure is not limited thereto.”)
process the application data, the database data, the user data, and the context data, with a role aggregator model, to generate role data identifying: user interfaces utilized by the users to access the applications, and credentials of the users for accessing the applications; (Rezaeian Par. 3-“ Certain aspects and features of the present disclosure relate to systems and methods for using a trained machine-learning model to predict tasks for users to complete, and to efficiently display the predicted tasks as selectable links on an intelligent user interface (UI). The trained machine-learning model may learn the tasks that users typically perform over time and continuously update itself. A set of all available tasks can be determined by harvesting and evaluating log records across various applications. As a non-limiting example, the log records, which may record users' interactions (e.g., clicks) within applications, may be used to identify all tasks previously completed by users associated with an entity. The log records may capture the metadata of interactions between an application and a user. For example, the metadata may include a user identifier, a task identifier for a task selected to be performed, the application that facilitates performance of the task, and other suitable metadata. Further, a contextual user profile can be created to store various information about a user, such as the user's role, access level, current location, device characteristics, previous interactions with applications, and other suitable information. For example, each time the user accesses the intelligent UI, the full set of tasks and the user profile can be inputted into a trained machine-model to output a prediction of one or more tasks for that user to complete.”);
 process the context data, the task data, and the role data, with a persona creator model, to generate: persona data identifying personas, …(Rezaeian Par. 82-“ Learner system 450 can include one or more models that are generated using machine-learning and/or artificial intelligence techniques. In some implementations, learner system 450 can perform a clustering operation on the contextual user data. As a non-limiting example, learner system 450 may perform k-means clustering on the contextual user data representing a plurality of users. Performing k-means clustering on the contextual user data may result in one or more clusters of users. It will be appreciated that the present disclosure is not limited to performing k-means clustering as the clustering operation, and thus, any suitable clustering techniques may be executed by learner system 450 to cluster the contextual user data. Once the one or more clusters of users are identified, learner system 450 may execute a multi-armed bandit algorithm for each cluster of users (e.g., a cluster of contextual user data representing a specific group of users). Executing the multi-armed bandit algorithm for a cluster of users may result in the selection of one or more tasks for each cluster of users. The one or more tasks identified as a result of executing the multi-armed bandit algorithm may correspond to task(s) predicted for each user in the cluster of users. A different multi-armed bandit algorithm may be executed for each cluster of users. Further, the one or more tasks selected by executing the multi-armed bandit may be different for each cluster of users.”); 

Rezaeian teaches contextual analysis and the feature is expounded upon by the teaching of Boss:

and assignment data assigning each of the users to one of the personas; (Boss Par. 41-“ The rules database 113 stores the rules to be applied for determining which persona should be showcased in a given context. FIG. 2 depicts an example of a database having a data table for determining a persona for a given context, according to the embodiments of the present invention. In the illustrated table, each context (e.g. Context 1, 2, 3 . . . N) is associated with a persona. The persona module 132 accesses the rules database 113 and locates the context or the closest context stored in the database 113 and then identifies the persona associated with the identified context of the user. For example, if the context of the user is Context 1, the persona module 132 determines that the desired persona to showcase in this context is Persona 1. The persona module 132 determines which persona to select from a plurality of personas, such as Persona 1, 2, 3 . . . N. The rule-based algorithm used by the persona module 132 allows the desired persona to be accurately selected for different contexts of the user. Moreover, the number of contexts stored in the database 113 grows over time as new contexts are inferred by the inference module 131. As new contexts are updated and stored in the rules database 113, the persona module 132 updates the database 113 with a corresponding persona. The persona module 132 assigns a persona according to existing rules, or the user can be notified of the new context and the persona module 132 will assign the persona to the new context as instructed by the user.”)
receive a new event associated with one of the applications; and assign the new event to one of the personas based on the persona data and one of the users based on the assignment data. (Boss Par.44-“ Referring back to FIG. 1, the action module 134 includes one or more components of hardware and/or software program code for performing an action in accordance with the persona of the user. For instance, the action module 134 may switch a user profile from a current user profile to the user profile selected based on the persona of the user, as a function of the selecting the user profile. If the current user profile, or last used user profile, for the platform 116 is inconsistent with the user profile selected based on the persona of the user, the action module 134 automatically switches to the new user profile. Alternatively, the action module 134 prompts the user to accept a switch from the current profile to the desired user profile consistent with the persona of the user; the action module 134 switches the user profile in response to a user input based on a notification sent to the user via the platform.”; Par. 47-“ The profile selection application 130 of the computing system 120 responds to the opening of the social media platform by determining that the persona of the user is a work persona because the social media application was opened at 11:30 AM on Tuesday, the user's location was at the user's office, and the user's work calendar indicates that the user has an in-person meeting with a client at the office in the next fifteen minutes. Based on the determined work persona, the profile selection application 130 switches the user profiles from “Default User Profile” to “User Profile 2.” User Profile 2 is a work account of the user so that posts by the user using the social media application are visible on the social media application as coming from the user in a work or job-related capacity. For instance, the details of the post include the user's job title and company information, as opposed to the user's personal information. In this way, the user does not need to remember to switch between the user's personal account and the user's work account, based on the context of the user being in a “work mode.” The user interface of the social media platform is also augmented to indicate to the user that the user profile has been changed (i.e “Posting as: User Profile 2).”);


Rezaeian and Boss are directed to contextual analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved upon the contextual analysis of Rezaeian, as taught by Boss, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Rezaeian with the motivation of improved accurate selections for different contexts of the user. (Boss Par. 41).

Regarding Claim 9,
The device of claim 8, wherein the context data includes data identifying one or more of: resources associated with the events, types associated with the events, criticalities associated with the events, or frequencies associated with the events. (Rezaeian Par.6-“ In some implementations, the machine-learning model may be generated using one or more machine-learning techniques, such as a multi-armed bandit or a contextual multi-armed bandit in a reinforcement learning approach. The machine-learning model may represent a model of some or all of the users of an entity and their interactions with various applications (e.g., which tasks those users have previously completed). When a particular user accesses the intelligent UI, a learner system may generate a user vector for that particular user. In some implementations, the user vector may be a vector representation of various information about the user. For example, the user vector may include the user's access level, current location, whether the user is working remotely, previous interactions with applications, previous tasks completed using the applications, frequency of completing certain tasks, and other suitable information. The user vector may be fed into the machine-learning model to predict which tasks the user will need to complete (e.g., on a given day). The machine-learning model can output a prediction of one or more tasks that the user will likely need to complete. The machine-learning model prediction is based, at least in part, on the user vector, the set of suggestable tasks, and/or the tasks completed by users with similar attributes (e.g., users in the same location).”) 
Regarding Claim 10 and Claim19, Rezaeian in view Boss teach The device of claim 8, wherein the one or more processors, when processing the application data, the database data, the user data, and the context data, with the role aggregator model, to generate the role data, are configured to:… and The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the device to process the application data, the database data, the user data, and the context data, with the second model, to generate the role data, cause the device to:…
identify the user interfaces utilized by the users to access the applications; identify the credentials of the users for accessing the applications; and match the user interfaces and the credentials. (Rezaeian Par. 3-“ Certain aspects and features of the present disclosure relate to systems and methods for using a trained machine-learning model to predict tasks for users to complete, and to efficiently display the predicted tasks as selectable links on an intelligent user interface (UI). The trained machine-learning model may learn the tasks that users typically perform over time and continuously update itself. A set of all available tasks can be determined by harvesting and evaluating log records across various applications. As a non-limiting example, the log records, which may record users' interactions (e.g., clicks) within applications, may be used to identify all tasks previously completed by users associated with an entity. The log records may capture the metadata of interactions between an application and a user. For example, the metadata may include a user identifier, a task identifier for a task selected to be performed, the application that facilitates performance of the task, and other suitable metadata. Further, a contextual user profile can be created to store various information about a user, such as the user's role, access level, current location, device characteristics, previous interactions with applications, and other suitable information. For example, each time the user accesses the intelligent UI, the full set of tasks and the user profile can be inputted into a trained machine-model to output a prediction of one or more tasks for that user to complete.”);
Regarding Claim 11, Rezaeian in view of Boss teach The device of claim 8,…
Rezaeian fails to teach the following feature taught by Boss:
wherein the personas include one or more of: an infrastructure support engineer persona, a supervisor persona, a market lead persona, a software development persona, or a test engineer persona (Boss Par.15-“In brief overview, embodiments of user profile selection system 100 describes an intelligent system that selects an optimal persona from multiple available personas for use within a platform based on context. The context of the user is inferred from multiple different sources and the persona that is appropriate for the context is selected. Based on the optimal persona of the user in a given context, a user profile associated with the platform can be changed to match the optimal persona of the user. For example, the user profile selection system can detect that the user's “boss” just entered the user's car to travel to a client's headquarters, in which case the optimal persona of the user might be a work or professional persona. As the user starts the car, the car's infotainment system selects a user profile that corresponds to the user's work or professional persona. The selected user profile registered with the car's infotainment system is configured to tune a radio to a music channel that plays classical music and reduce the volume to a lower decibel level. Similarly, if the system detects that the user is alone when starting the car's engine, the car's infotainment system selects a user profile that corresponds to the user's default or genuine persona.”);

Rezaeian and Boss are directed to contextual analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved upon the contextual analysis of Rezaeian, as taught by Boss, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Rezaeian with the motivation of improved accurate selections for different contexts of the user. (Boss Par. 41).
Regarding Claim 12 and Claim 20, Rezaeian in view of Boss teach The device of claim 8, wherein the one or more processors, when processing the context data, the task data, and the role data, with the persona creator model, to generate the persona data identifying the personas and the assignment data assigning each of the users to one of the personas, are configured to:… and The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the device to process the context data, the task data, and the role data, with the third model, to generate the persona data identifying the personas and the assignment data assigning each of the users to one of the personas, cause the device to:…
analyze the context data, the task data, and the role data to identify sets of the tasks performed by sets of the users; (Rezaeian Par. 3; Par. 34-35-“ The log analytics system 101 comprises functionality that is accessible to users at the user stations 101, where log analytics system 101 is implemented as a set of engines, mechanisms, and/or modules (whether hardware, software, or a mixture of hardware and software) to perform configuration, collection, and analysis of log data. A user interface (UI) mechanism generates the UI to display the classification and analysis results, and to allow the user to interact with the log analytics system. FIG. 1B shows a flowchart of an approach to use system 100 to configure, collect, and analyze log data. This discussion of FIG. 1B will refer to components illustrated for the system 100 in FIG. 1A.).
Rezaeian teaches contextual analysis and the feature is expounded upon by the teaching of Boss:
determine one of the personas for each of the sets of the users;  and assign each of the sets of the users to the one of the personas.; (Boss Par. 41-“ The rules database 113 stores the rules to be applied for determining which persona should be showcased in a given context. FIG. 2 depicts an example of a database having a data table for determining a persona for a given context, according to the embodiments of the present invention. In the illustrated table, each context (e.g. Context 1, 2, 3 . . . N) is associated with a persona. The persona module 132 accesses the rules database 113 and locates the context or the closest context stored in the database 113 and then identifies the persona associated with the identified context of the user. For example, if the context of the user is Context 1, the persona module 132 determines that the desired persona to showcase in this context is Persona 1. The persona module 132 determines which persona to select from a plurality of personas, such as Persona 1, 2, 3 . . . N. The rule-based algorithm used by the persona module 132 allows the desired persona to be accurately selected for different contexts of the user. Moreover, the number of contexts stored in the database 113 grows over time as new contexts are inferred by the inference module 131. As new contexts are updated and stored in the rules database 113, the persona module 132 updates the database 113 with a corresponding persona. The persona module 132 assigns a persona according to existing rules, or the user can be notified of the new context and the persona module 132 will assign the persona to the new context as instructed by the user.”)
Rezaeian and Boss are directed to contextual analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved upon the contextual analysis of Rezaeian, as taught by Boss, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Rezaeian with the motivation of improved accurate selections for different contexts of the user. (Boss Par. 41).
Regarding Claim 14, 
The device of claim 8, wherein the one or more processors are further configured to: identify a particular event associated with another one of the applications; (Rezaeian Par. 3-“ Certain aspects and features of the present disclosure relate to systems and methods for using a trained machine-learning model to predict tasks for users to complete, and to efficiently display the predicted tasks as selectable links on an intelligent user interface (UI). The trained machine-learning model may learn the tasks that users typically perform over time and continuously update itself. A set of all available tasks can be determined by harvesting and evaluating log records across various applications. As a non-limiting example, the log records, which may record users' interactions (e.g., clicks) within applications, may be used to identify all tasks previously completed by users associated with an entity. The log records may capture the metadata of interactions between an application and a user. For example, the metadata may include a user identifier, a task identifier for a task selected to be performed, the application that facilitates performance of the task, and other suitable metadata. Further, a contextual user profile can be created to store various information about a user, such as the user's role, access level, current location, device characteristics, previous interactions with applications, and other suitable information. For example, each time the user accesses the intelligent UI, the full set of tasks and the user profile can be inputted into a trained machine-model to output a prediction of one or more tasks for that user to complete.”);
generate a recommendation for a particular task to be performed to resolve the particular event (Rezaeian Par. 11; Par.89-“ For example, the replay method may include determining in a replay buffer whether the recommendation predicted by the model is identical to the information included in one or more historical logs. If so, then the corresponding reward of the event is taken into account for computing the accuracy of that model (otherwise, that event is discarded from the buffer since there may be insufficient information about that event). The replay method may yield increasingly accurate results as the number of events (e.g., data points) increases. The accuracy may indicate a success rate of a model in predicting tasks for users. The accuracy may be recalculated each instance the selection model is executed to select the one or more tasks for presenting to the user.”);
and provide the recommendation for display to the other one of the users (Rezaeian Par. 11-“ The computer-implemented method also includes in response to the evaluation, executing the protocol associated with the selected selection model to select one or more tasks from the set of tasks, the selection of the one or more tasks corresponding to a recommendation of selectable tasks for presentation to the one or more users included in the cluster. Other embodiments of this aspect include corresponding computer systems, apparatus, and computer programs recorded on one or more computer storage devices, each configured to perform the actions of the methods.”)
Rezaeian teach contextual analysis and the feature is expounded upon by Boss:
assign the particular event to another one of the personas based on the persona data and to another one of the users based on the assignment data; (Boss Par. 41-“As new contexts are updated and stored in the rules database 113, the persona module 132 updates the database 113 with a corresponding persona. The persona module 132 assigns a persona according to existing rules, or the user can be notified of the new context and the persona module 132 will assign the persona to the new context as instructed by the user.”)
Rezaeian and Boss are directed to contextual analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved upon the contextual analysis of Rezaeian, as taught by Boss, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Rezaeian with the motivation of improved accurate selections for different contexts of the user. (Boss Par. 41).
Regarding Claim 15, 
Rezaeian teaches
A non-transitory computer-readable medium storing a set of instructions, the set of instructions comprising: one or more instructions that, when executed by one or more processors of a device, cause the device to:  receive application data identifying applications utilized by users, database data identifying databases utilized by the users and the applications, and user data identifying the users of the application data and the database data; (Rezaeian Par. 38-39-“ The target representations 113 identify “targets”, which are individual components within the customer environment that that contain and/or produce logs. These targets are associated with specific components/hosts in the customer environment. An example target may be a specific database application, which is associated with one or more logs and/or one or more hosts. The next action at 122 is to capture the log data according to the user configurations. The log data may originate from any log-producing source location, such as a database management system, database application, middleware, hardware logs, operating system logs, application logs, application server logs, database server logs, and any other type of log that monitors the behavior of a system or application.”; Par. 3-“ As a non-limiting example, the log records, which may record users' interactions (e.g., clicks) within applications, may be used to identify all tasks previously completed by users associated with an entity. The log records may capture the metadata of interactions between an application and a user. For example, the metadata may include a user identifier, a task identifier for a task selected to be performed, the application that facilitates performance of the task, and other suitable metadata. Further, a contextual user profile can be created to store various information about a user, such as the user's role, access level, current location, device characteristics, previous interactions with applications, and other suitable information. For example, each time the user accesses the intelligent UI, the full set of tasks and the user profile can be inputted into a trained machine-model to output a prediction of one or more tasks for that user to complete.”; Par. 13-“ Implementations of the described techniques may include hardware, a method or process, or computer software on a computer-accessible medium.”);
 process the application data, the database data, and the user data, with one or more first models, to determine: context data matching the users and events associated with the applications, and task data identifying tasks to be performed in response to the events; (Rezaeian Par. 14-“ Advantageously, certain embodiments of the present disclosure provide a technical solution that predicts tasks that users will likely need to complete or perform based on the contextual information of that user (e.g., the previous tasks that the user has performed in the past) and/or the contextual information of other users (e.g., the previous tasks that other similar users have performed in the past). Further, the technical solution described above and herein solves the technical problem of systems not having sufficient data on certain users (e.g., new users). However, this technical solution can nonetheless predict relevant or useful tasks for new users by clustering all users and selecting the most accurate a trained machine-learning model for every cluster and at instance the intelligent UI is loaded, enabling the system to accurately predict tasks for users.”; Par. 9-“ As non-limiting examples, the data points that can be included in the user vector that is generated when a user accesses the intelligent UI (but before the suggested tasks are presented to the user) may include at least the following: the user's title, the user's security or access level, the user's organization, the user's connections in an internal platform (e.g., an internal platform for linking users together), the user's location, the time of year (e.g., a certain quarter), the proximity to certain events (e.g., the proximity to week's or year's end), the previous tasks performed by the user, the previous applications accessed by the user, the previous interactions between the user and one or more applications to complete tasks, time of day, and other suitable user data. It will be appreciated that the above listing of data points that can be included in the user vector are exemplary, and thus, the present disclosure is not limited thereto.”)
process the application data, the database data, the user data, and the context data, with a second model, to generate role data identifying: user interfaces utilized by the users to access the applications, and credentials of the users for accessing the applications; (Rezaeian Par. 3-“ Certain aspects and features of the present disclosure relate to systems and methods for using a trained machine-learning model to predict tasks for users to complete, and to efficiently display the predicted tasks as selectable links on an intelligent user interface (UI). The trained machine-learning model may learn the tasks that users typically perform over time and continuously update itself. A set of all available tasks can be determined by harvesting and evaluating log records across various applications. As a non-limiting example, the log records, which may record users' interactions (e.g., clicks) within applications, may be used to identify all tasks previously completed by users associated with an entity. The log records may capture the metadata of interactions between an application and a user. For example, the metadata may include a user identifier, a task identifier for a task selected to be performed, the application that facilitates performance of the task, and other suitable metadata. Further, a contextual user profile can be created to store various information about a user, such as the user's role, access level, current location, device characteristics, previous interactions with applications, and other suitable information. For example, each time the user accesses the intelligent UI, the full set of tasks and the user profile can be inputted into a trained machine-model to output a prediction of one or more tasks for that user to complete.”);
 process the context data, the task data, and the role data, with a third model, to generate: persona data identifying personas, …(Rezaeian Par. 82-“ Learner system 450 can include one or more models that are generated using machine-learning and/or artificial intelligence techniques. In some implementations, learner system 450 can perform a clustering operation on the contextual user data. As a non-limiting example, learner system 450 may perform k-means clustering on the contextual user data representing a plurality of users. Performing k-means clustering on the contextual user data may result in one or more clusters of users. It will be appreciated that the present disclosure is not limited to performing k-means clustering as the clustering operation, and thus, any suitable clustering techniques may be executed by learner system 450 to cluster the contextual user data. Once the one or more clusters of users are identified, learner system 450 may execute a multi-armed bandit algorithm for each cluster of users (e.g., a cluster of contextual user data representing a specific group of users). Executing the multi-armed bandit algorithm for a cluster of users may result in the selection of one or more tasks for each cluster of users. The one or more tasks identified as a result of executing the multi-armed bandit algorithm may correspond to task(s) predicted for each user in the cluster of users. A different multi-armed bandit algorithm may be executed for each cluster of users. Further, the one or more tasks selected by executing the multi-armed bandit may be different for each cluster of users.”); 

Rezaeian teaches contextual analysis and the feature is expounded upon by the teaching of Boss:

and assignment data assigning each of the users to one of the personas; (Boss Par. 41-“ The rules database 113 stores the rules to be applied for determining which persona should be showcased in a given context. FIG. 2 depicts an example of a database having a data table for determining a persona for a given context, according to the embodiments of the present invention. In the illustrated table, each context (e.g. Context 1, 2, 3 . . . N) is associated with a persona. The persona module 132 accesses the rules database 113 and locates the context or the closest context stored in the database 113 and then identifies the persona associated with the identified context of the user. For example, if the context of the user is Context 1, the persona module 132 determines that the desired persona to showcase in this context is Persona 1. The persona module 132 determines which persona to select from a plurality of personas, such as Persona 1, 2, 3 . . . N. The rule-based algorithm used by the persona module 132 allows the desired persona to be accurately selected for different contexts of the user. Moreover, the number of contexts stored in the database 113 grows over time as new contexts are inferred by the inference module 131. As new contexts are updated and stored in the rules database 113, the persona module 132 updates the database 113 with a corresponding persona. The persona module 132 assigns a persona according to existing rules, or the user can be notified of the new context and the persona module 132 will assign the persona to the new context as instructed by the user.”)
and perform one or more actions based on the persona data and the assignment data. (Boss Par.44-“ Referring back to FIG. 1, the action module 134 includes one or more components of hardware and/or software program code for performing an action in accordance with the persona of the user. For instance, the action module 134 may switch a user profile from a current user profile to the user profile selected based on the persona of the user, as a function of the selecting the user profile. If the current user profile, or last used user profile, for the platform 116 is inconsistent with the user profile selected based on the persona of the user, the action module 134 automatically switches to the new user profile. Alternatively, the action module 134 prompts the user to accept a switch from the current profile to the desired user profile consistent with the persona of the user; the action module 134 switches the user profile in response to a user input based on a notification sent to the user via the platform.”);
Rezaeian and Boss are directed to contextual analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved upon the contextual analysis of Rezaeian, as taught by Boss, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Rezaeian with the motivation of improved accurate selections for different contexts of the user. (Boss Par. 41).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Patent Publication No. US 20210092161 A1 to Crabtree et al. - A system and method for the contextualization and management of collaborative databases in an adversarial information environment. The system and method feature the ability to scan for, ingest and process, and then use relational, wide column, and graph stores for capturing entity data, their relationships, and actions associated with them. Furthermore, meta-data is gathered and linked to the ingested data, which provides a broader contextual view of the environment leading up to and during an event of interest. The gathered data and meta-data is used to manage the reputation of the contributing data sources. The system links each successive data set, algorithm, or meta-data which might pertain to its unique identification and to its ultimate reputation, utility, or fitness for purpose.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Patricia Munson, can be reached at (571) 270-5396.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/CHESIREE A WALTON/Examiner, Art Unit 3624